DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Applicant’s election without traverse of Group I, encompassing claims 1-11 and 13-18, in the reply filed on August 10, 2022 is acknowledged.

2.	Claims 21-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 10, 2022.

3.	Claims 1-11 and 13-18 are under examination in the current office action.

Information Disclosure Statement
4.	The information disclosure statements (IDSs) filed 05/12/2020, 06/01/2020 and 09/07/2022 have been considered and the references therein are of record.

Priority
5.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  A certified copy of priority document GB 1718704.8 was received on 05/12/2020.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1-11 and 13-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. Applicant is directed to the updated 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) for analysis of the present claims. 
According to 2019 PEG, the answer to Step 1 is yes, the claim is directed to a series of steps and is a process and, therefore, a statutory category. 
	The claims recite a method of detecting inflammation in a subject, comprising determining a quantity of amyloid (or serum amyloid A (SAA)) present in fibrin(ogen) protein in a blood sample obtained from the subject, and assigning a level of inflammation in the subject based on the quantity of fibrin(ogen) amyloid determined. Dependent claims recite: that the subject is diagnosed as having inflammation when the quantity of amyloid in the blood sample is greater than that of amyloid in a healthy subject; that the method further comprises associating the quantity of amyloid with a level of serum amyloid A (SAA), dysregulated cytokines or inflammogens in the blood sample, and assigning a level of inflammation in the subject based on the level of SAA, dysregulated cytokines or inflammogens; wherein the inflammation indicates a disease state or pre-disease state in the subject may be hypercoagulation, cancer, Alzheimer’s disease, Parkinson’s disease, diabetes mellitus (type I or type II), Huntington’s disease, atherosclerosis, various types of amyloidosis and thrombosis, and many other diseases and disorders.  The limitations of “assigning a level of inflammation”, which inflammation level “indicates a disease state or pre-disease state” in a subject, as drafted and under their broadest reasonable interpretations, cover performance of the limitations in the mind, and thus fall within the “Mental Processes” grouping of abstract ideas. Additionally, the limitation of assigning a level of inflammation/disease based upon the quantity of one or more biomarkers (amyloid, dysregulated cytokines, inflammogens) recites a natural phenomenon correlation between the level of a biomarker(s) and the presence of inflammation/disease, which is also a judicial exception.  Therefore, the answer to Step 2A, Prong 1, is also yes. The claims recite the judicial exceptions of an abstract idea and a natural phenomenon.  
These judicial exceptions are not integrated into a practical application. In particular, the claims only recite one additional element – determining a quantity of amyloid present in fibrin(ogen) protein in a blood sample obtained from the subject – which are then used to perform the “assigning” and subsequent “determining” steps. However, this initial determination step must be performed in order to perform the diagnostic method, and therefore is considered a data gathering step. Accordingly, this additional element does not integrate the abstract idea/natural correlation phenomenon into a practical application because it does not impose any meaningful limits on practicing the method.  Thus, the answer to Step 2A, Prong 2, is no, the judicial exception(s) is/are not integrated into a practical application.
Finally, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of determining a quantity of amyloid present in a blood sample amounts to routine and conventional activity that is performed by those of ordinary skill in the art in order to apply the natural correlation.  In particular, it was well-understood in the prior art that elevated blood levels of serum amyloid A (SAA) were indicative of inflammation and/or inflammatory-related disease, such as atherosclerosis, thrombosis, AA-amyloidosis, rheumatoid arthritis and neoplasia (see Urieli-Shoval et al. (2000) Curr. Opin. Hematol. 7, 64-69). See also Schultz et al. (Seminars Arthritis Rheumatism, 1990, 20(30), 129-147; abstract only) which indicates SAA, fibrinogen, C-reactive protein (CRP) and 1-acid glycoprotein (AAG) are acute phase proteins that increase in concentration following inflammatory stimuli, and therefore are useful in diagnosis of various acute and chronic inflammatory disorders. Furthermore, the present specification, for example, recognizes that SAA levels may rise 1000-fold in response to inflammation resulting from cancer, cardiovascular disease, rheumatoid arthritis, bacterial infection, and tissue damage (see p. 1, lines 32-33). 
Additionally, the use of fluorescent markers that bind to amyloid (as in instant claims 2 and 14) was also known and practiced in the art. For example, Kell et al. (Prog. Biophys. Mol. Biol. 2017, 123, 16-41; ePub 21 Aug 2016) provide a review of various fluorescence marker molecules, including Congo red, thioflavin T (ThT), luminescent oliogthiophenes and polythiophenes, that bind to amyloid fibrils and enable their detection in biological samples. Kell also teaches that fibrin can interact with amyloid proteins, and that inflammatory processes such as those associated with Alzheimer’s disease (AD) or stroke can influence fibrin-associated clot formation. See also Cortes-Canteli et al. (Neuron, 2010, 66, 695-709) teaching that the -amyloid peptide associated with AD alters thrombosis and fibrinolysis. According to Kell, the fibrinogen to fibrin conversion may be considered an amyloidogenic process.  Accordingly, the association between blood SAA and inflammation, the use of fluorescent markers to detect amyloids, and the association between amyloids and fibrinogen were all concepts that were well-understood, routine and conventional within the prior art at the time of filing. 
Accordingly, when all of the elements are considered, both individually and in combination, the claims as a whole do not amount to significantly more than the judicial exception(s).  Therefore, the answer to Step 2B is no, the claims are not patent eligible.


Conclusion
7.	No claims are allowed.

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This art includes:
	Page MJ et al. Serum amyloid A binds to fibrin(ogen), promoting fibrin amyloid formation. Scientific Reports, 2019, 9:3102. The reference demonstrates that SAA added to platelet-poor plasma (PPP) induces atypical coagulation with a fibrin(ogen)-mediated increase in coagulation. SAA was found to bind fibrinogen, as determined with a fluorescent-labelled SAA antibody.

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly A. Ballard whose telephone number is (571)272-2150. The examiner can normally be reached Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649